NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0729-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JULIO MARCELO,
a/k/a JUAN MARTINEZ,
and JULIO MORCELO,

     Defendant-Appellant.
________________________

                    Submitted December 15, 2020 – Decided January 05, 2021

                    Before Judges Mawla and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 11-03-0367.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Steven M. Gilson, Designated Counsel, on
                    the brief).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Stephanie Davis Elson, Assistant
                    Prosecutor, on the brief).

PER CURIAM
      Defendant Julio Marcelo appeals from an August 6, 2019 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

      In 2011, defendant was indicted on three counts of first-degree robbery,

N.J.S.A. 2C:15-1 (counts one, two, and three); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count four); second-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count five); and

second-degree certain persons not to have weapons, N.J.S.A. 2C:39-7(b) (count

six). In 2012, a jury convicted defendant of counts one through four, acquitted

him of count five, and the State dismissed count six. The trial judge sentenced

defendant to an extended term of twenty-five years subject to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, on count two; merged count four into

counts one and three, and imposed a concurrent twenty-year sentence subject to

NERA on counts one and three.

      The parties are familiar with the underlying facts, which we recounted in

two prior appeals addressing defendant's challenges to his convictions and

sentence. State v. Marcelo, No. A-4573-13 (App. Div. Oct. 25, 2016) (Marcelo

I) and State v. Marcelo, No. A-4573-13 (App. Div. Sept. 7, 2017) (Marcelo II).



                                                                        A-0729-19T4
                                       2
      Pertinent to the issues raised on this appeal, in Marcelo I, defendant

challenged the jury instruction on the robbery counts and challenged his

sentence as excessive and punitive. Marcelo I, slip op. at 2-3. Regarding the

jury instruction, we stated: "Defendant . . . contends his conviction should be

reversed because the record is devoid of jury instructions directing the jury to

begin deliberations anew after a deliberating juror was replaced by an alte rnate

juror." Id. at 12. Because the record was inadequate to enable us to resolve the

issue, we remanded the matter to the trial judge to reconstruct the record in

accordance with our instructions, and retained jurisdiction pending the

proceedings. Id. at 14-15, 18.

      However, we rejected defendant's arguments regarding his sentence,

which contested the trial judge's application of certain mitigating factors. Id. at

15-16. At the outset, we stated: "Significantly, defendant does not dispute he

was subject to an extended term based on his status as a persistent offender." Id.

at 15. Although we concluded the sentence neither violated the sentencing

guidelines nor shocked the judicial conscience, we remanded "for the court to

amplify the record by explaining the basis for its finding" regarding an

aggravating factor which did "not appear to be supported by the record." Id. at




                                                                           A-0729-19T4
                                        3
17. We concluded defendant's remaining arguments concerning his sentence

lacked merit. Id. at 18.

      In Marcelo II, we noted the jury instruction issue was moot because the

missing transcript, which caused us to direct the trial judge to reconstruct the

record, was located following the remand. Marcelo II, slip op. at 2. We also

affirmed the sentence, concluding defendant's trial counsel did not object to the

application of the pertinent aggravating factor and the court's application of the

factor was not plain error leading to an unjust result. Id. at 8.

      The Supreme Court denied defendant's petition for certification. State v.

Marcelo, 232 N.J. 290 (2018). In 2018, defendant filed a pro se PCR petition,

containing a certification alleging ineffective assistance of trial counsel stating:

            I met with my trial attorney two times in preparation for
            a trial. Both of those meeting[s] lasted about ten
            minutes. Our discussions about the case were limited
            and not productive. I felt that the attorney had no time
            for me or interest in the case.

            I do not recall ever discussing with my trial attorney the
            issue of an extended term. I did not know what the term
            meant and may well have decided not to go to trial if I
            had understood the effect of an extended term at
            sentencing. I do not feel that I received adequate or
            effective representation.




                                                                            A-0729-19T4
                                         4
Although it is not part of the appellate record, we glean from the transcript of

the PCR petition that defendant was assigned PCR counsel who filed a brief,

which raised an additional issue relating to the robbery jury charge.

      In a written opinion, Judge Sheila A. Venable denied the petition and

summarized defendant's arguments as follows:

            [Defendant] argues that defense counsel was
            ineffective for failing to meet with [defendant]
            sufficiently in order to develop a strategy for trial, in
            addition to failing to explain the consequences of a plea
            agreement in which [defendant] was exposed to an
            extended term of imprisonment. Nor did counsel make
            any objection to the jury charge for first-degree
            robbery.

      The judge concluded defendant's claim he was never informed of his

eligibility for an extended sentence was belied by his own pretrial memorandum,

which defendant had

            initialed on each page and ultimately signed[,] . . . [and
            did] in fact discuss the possibility of an extended term.
            The answers to several questions on the form show that
            there was some awareness that [defendant] qualified for
            an extended term, both discretionary and mandatory in
            nature, and that he faced a sentence of up to life
            pursuant to NERA. . . . Moreover, the [m]emorandum
            also discusses the plea agreement initially offered,
            consisting of the State recommending a fifteen-year
            term of imprisonment coupled with eighty-five percent
            parole ineligibility.



                                                                         A-0729-19T4
                                        5
            . . . Even assuming, for the sake of argument, that
            [defendant] did not know precisely what an extended
            term entailed, he nonetheless appears to have been
            aware of the consequences of conviction at trial
            [versus] consequences of a plea deal.

      The judge further noted

            [defendant] does not discuss what exactly he did not
            understand about the possibility of an extended term,
            nor does he elaborate as to how this omission by
            counsel affected his decision to go to trial. Nor has
            [defendant] provided any transcript of the court
            proceedings from which this [c]ourt can determine
            whether [his] contentions have merit. Therefore,
            without more, [defendant's] assertion in this regard is
            merely bare and conclusory in nature, and fails to
            establish a prima facie case of ineffective assistance.

      Addressing the ineffective assistance claim relating to defendant's

meetings with trial counsel, the judge stated:

            [Defendant] asserts that he only met twice with counsel
            prior to trial, and that the lack of meaningful
            communication with counsel ultimately caused a
            breakdown in communication. . . . However, this
            appears to be the extent of [defendant]'s discussion of
            inadequate trial preparation, and he does not specify the
            manner in which this prejudiced him. With the
            exception of the alleged failure to explain the extended
            term, and the failure to object to the ["]and/or["]
            language in the robbery jury charge, [defendant]
            provides no specific examples of inadequate
            performance by trial counsel, nor does he discuss how
            any such consequences arose from inadequate
            preparation by and consultation with trial counsel.


                                                                        A-0729-19T4
                                        6
      Regarding the jury charge, the judge stated:

                   Finally, with regard to [defendant's] claims of the
            use of the phrase "and/or" in the instruction to the jury
            with regard to the robbery charge, it has been held that
            the "repeated use of 'and/or' wrung from the charge any
            clarity it might have otherwise possessed." State v.
            Gonzalez, 444 N.J. Super. 62, 77 (App. Div.[ 2016]).
            However, as discussed above, it is not entirely clear
            how many times "and/or" was used in the jury charge
            in the instant matter, as [defendant] has provided no
            transcription of the trial or jury charge. Moreover, this
            particular issue appears to have been raised by
            [defendant] on direct appeal. . . . However, the
            Appellate Division concluded that this argument,
            among others, was "without sufficient merit to warrant
            further discussion." . . . Therefore, this argument . . .
            has been foreclosed on direct review.

      On appeal, defendant raises the following point:

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY      HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            DUE TO INADEQUATE CONSULTATION.

      We review a judge's denial of PCR without an evidentiary hearing de

novo. State v. Jackson, 454 N.J. Super. 284, 291 (App. Div. 2018). "Post-

conviction relief is neither a substitute for direct appeal, R. 3:22-3, nor an

opportunity to relitigate cases already decided on the merits, R. 3:22-5." State

v. Preciose, 129 N.J. 451, 459 (1992). A defendant raises a cognizable PCR

claim if it is based upon a "[s]ubstantial denial in the conviction proceedings of

                                                                          A-0729-19T4
                                        7
defendant's rights under the Constitution of the United States or the Constitution

or laws of the State of New Jersey."        R. 3:22-2(a).   Because all criminal

defendants have the constitutional right to the assistance of counsel in their

defense, defendants may bring a PCR claim for ineffective assistance of counsel.

U.S. Const. amend. VI; N.J. Const. art. I, ¶ 10.

      To reverse a conviction based on ineffective assistance of counsel, a

defendant must demonstrate that both: (1) "counsel's performance was deficient"

and (2) counsel's "errors were so serious as to deprive the defendant of a fair

trial." Strickland v. Washington, 466 U.S. 668, 687 (1984); see State v. Fritz,

105 N.J. 42, 58 (1987) (adopting the Strickland two-part test). Under the first

prong, counsel's representation must be objectively unreasonable.        State v.

Pierre, 223 N.J. 560, 578 (2015).      Under the second prong, a "reasonable

probability [must exist] that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 583 (quoting Strickland,

466 U.S. at 694).

      Initially, we note defendant's appellate brief raises arguments relating to

trial counsel's limited meetings with him and the extended sentence issue.

Therefore, we do not address the alleged inadequacy of the jury instruction

because "[a]n issue not briefed on appeal is deemed waived." Sklodowsky v.


                                                                          A-0729-19T4
                                        8
Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011). Regardless, it would be

procedurally barred pursuant to Rule 3:22-4(a) and Rule 3:22-5.

      The PCR court has discretion to determine whether a hearing is necessary

to aid in its analysis. State v. Marshall, 148 N.J. 89, 158 (1997). If the court

decides a defendant's allegations "are too vague, conclusory, or speculative to

warrant an evidentiary hearing . . . then an evidentiary hearing need not be

granted." Ibid. (citing Preciose, 129 N.J. at 462-64). This is because there is a

strong presumption trial counsel "rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690. Further, because prejudice is not presumed, Fritz,

105 N.J. at 52, a defendant must demonstrate "how specific errors of counsel

undermined the reliability" of the proceeding. United States v. Cronic, 466 U.S.

648, 659 n.26 (1984).

      As we noted within the context of a defendant's claim trial counsel failed

to investigate his case, "a petitioner must do more than make bald assertions that

he was denied the effective assistance of counsel. He must allege facts sufficient

to demonstrate counsel's alleged substandard performance . . . [and] assert the

facts that an investigation would have revealed[.]" State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div. 1999).


                                                                          A-0729-19T4
                                        9
      Here, defendant's certification alleged trial counsel met with him twice ,

described the length of the meetings, and characterized the meetings as "limited

and not productive."      However, more was required because defendant's

certification failed to explain how the length of meetings or their substance

prejudiced the outcome of the case. He did not describe how longer or more

frequent meetings would have constituted effective assistance of counsel or what

should have been discussed during these meetings that would have rendered

them productive.     Defendant's certification offered no facts to support the

assertion that trial counsel was disinterested in his case.

      We reach a similar conclusion regarding defendant's claim trial counsel

failed to advise him of his exposure to an extended term. We have held "an

attorney's gross misadvice of sentencing exposure that prevents [a] defendant

from making a fair evaluation of a plea offer and induces him to reject a plea

agreement he otherwise would likely have accepted constitutes remediable

ineffective assistance." State v. Rountree, 388 N.J. Super. 190, 214 (App. Div.

2006) (quoting State v. Taccetta, 351 N.J. Super. 196, 200 (App. Div. 2002)).

      As Judge Venable explained, the record lacks any evidence of "gross

misadvice" to defendant regarding his sentencing exposure.       The objective

evidence in the record shows defendant was aware he could receive an extended


                                                                        A-0729-19T4
                                        10
term and his PCR certification to the contrary was a bald assertion unsupported

by the record or any other facts to support the allegation.

      Affirmed.




                                                                       A-0729-19T4
                                       11